Title: John Adams to Abigail Adams, 23 April 1777
From: Adams, John
To: Adams, Abigail


     
      
       Ap. 23. 77
      
     
     My Barber has just left the Chamber. The following curious Dialogue was the Amusement, during the gay Moments of Shaving.
     Well, Burn, what is the Lye of the day?—Sir, Mr.  just told me, that a Privateer from Baltimore, has taken two valuable Prizes, with Sixteen Guns each. I can scarcely believe it.—Have you heard of the Success of the Rattlesnake of Philadelphia, and the Sturdy Beggar of Maryland, Mr. Burn? These two Privateers have taken Eleven Prizes, and sent them into the West India Islands, Nine Transports and two Guinea Men.—Confound the ill Luck, sir, I was going to sea myself on board the Rattlesnake and my Wife fell a yelping. These Wives are queer Things. I told her I wondered she had no more Ambition. Now, says I, when you walk the Street, and any Body asks who that is? The Answer is “Burn the Barbers Wife.” Should you not be better pleased to hear it said “That is Captain Burns Lady, the Captain of Marines on board the Rattlesnake”?
     Oh! says she, I had rather be called Burn the Barbers Wife, than Captain Burns Widow. I dont desire to live better, than you maintain me, my dear.
     So it is, Sir, by this sweet, honey Language I am choused out of my Prizes, and must go on, with my Soap and Razors and Pinchers and Combs. I wish she had more Ambition.—
     If this Letter should be intercepted by the Tories, they will get a Booty.—Let them enjoy it. If some of their Wives had been as tender and discreet, as the Barbers, their Husbands Ambition would not have led them into so many Salt Ponds. . . . What an Ignis fatuus this Ambition is! How few of either Sex, have arrived at Mrs. Burns pitch of Moderation, and are able to say, I dont desire to live better: and had rather be the Barbers Wife than the Captains Widow.—Quite smart I think as well as Philosophical.
    